UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2323



MICHAEL A. FOWLER,

                                              Plaintiff - Appellant,

          versus


CITY OF RALEIGH PARKS AND RECREATION DEPART-
MENT; GENE TOMLINSON; DANNY F. MORGAN; STANLEY
K. MARSHBURN; JERRY M. HOBBY; ALLEN B. HALL,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-98-351-5-BR)


Submitted:   December 17, 1998         Decided:     December 30, 1998


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Fowler, Appellant Pro Se. Dorothy K. Woodward, CITY OF
RALEIGH, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael A. Fowler appeals the district court’s order dismiss-

ing his employment discrimination action.    We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See Fowler v. City of Raleigh Parks and Recreation De-

partment, No. CA-98-351-5-BR (E.D.N.C. Aug. 11, 1998). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2